DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “its” and “it”; however, it is not clear to the Examiner what “its” and “it” are referencing.
Claims 1, 9-13 and 17 recite “in particular”; however, it is not clear to the Examiner what “in particular” means.
The term "above" in claim 2 is a relative term which renders the claim indefinite.  The term "above" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, “above” what exactly in relationship to the socket part and plug part.

Claim 1 recites, “the holding element has at least one holding arm”. Claim 3 recites, “they engage two mutually opposite holding arms”; however, it is not clear to the Examiner exactly what this means. Is the at least one holding arm the same or different from the two mutually opposite holding arms? The Examiner is unable to determine the metes and bounds of the claims.
Claim 5 recites, “at least one opening”. Claim 8 recites, “an opening”; however, it is not clear to the Examiner exactly what this means. Is the at least one opening the same or different from an opening? The Examiner is unable to determine the metes and bounds of the claims.
Claim 7 recites, “an edge or a radially projecting portion of the socket part are capable of cooperating or cooperate in such a manner that the blocking element can be axially freed by an edge”. However, it is not clear to the Examiner exactly what this means. Is there one or two edges? The Examiner is unable to determine the metes and bounds of the claims.
Claim 10 recites the limitation "the outside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 14 and 17 recite “its”; however, it is not clear to the Examiner what “its” is referencing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0252071, Lechner et al.
	In regards to claim 1, in Figures 29-36 and paragraphs detailing said figures, Lechner et al disclose a connector, in particular for hose lines and/or pipelines, comprising: at least one socket part (2) and at least one plug part (4), wherein the plug part can be inserted or is inserted into a socket portion of the socket part and wherein at least one holding element is provided for releasably holding the plug part in the socket part and wherein the plug part can be provided or is provided with the holding element and the holding element has at least one holding arm having at least one protruding latching lug (30) on its outer surface, wherein the at least one holding arm has a free end and an end fixed to the holding element body and is resiliently movable in a radial direction relative to the plug part in order to latch the at least one latching lug on at least one latching surface or a latching opening of the socket part and to release it therefrom, and wherein at least one locking device (34) is provided for securing a latching state of the plug part and the socket part and for indicating incorrect assembly thereof, wherein the at least one locking device cooperates with the at least one holding element, 
	In regards to claim 2, in Figures 29-36 and paragraphs detailing said figures, Lechner et al disclose a connector the radially insertable locking element, when seen from above, is U-shaped with two legs and a transverse portion arranged therebetween, wherein at least a portion of the legs or on the legs serves for engagement between the free end of the at least one holding arm and the plug part.
In regards to claim 12, in Figures 29-36 and paragraphs detailing said figures, Lechner et al disclose a connector the socket part consists of at least one plastic material and is provided with the at least one latching opening in the lateral surface, or is in the form of a machined part, in particular made of at least one metal, and is provided with at least one undercut surface as a latching surface for latching of the at least one latching lug of the holding arm of the at least one holding element.
In regards to claim 19, in Figures 29-36 and paragraphs detailing said figures, Lechner et al disclose a connector holding element for a connector, comprising at least one socket part and at least one plug part, wherein the plug part can be inserted or is inserted into a socket portion of the socket part and wherein the holding element can be fitted or is fitted onto the plug part for releasably holding the plug part in the socket part, wherein the holding element has holding arms having latching lugs directed inwards and outwards relative to the holding element.
Allowable Subject Matter
Claim 16 is allowed.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679